In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus and was considered in a manner prescribed by law. Upon consideration thereof,
IT IS ORDERED by the court that, effective August 28, 1992, consistent with the opinion to follow, a writ of mandamus be and the same is hereby issued ordering the respondents to count all votes cast either by absentee ballot or at the polls in connection with the candidacy of Joseph Testa for nomination for the office of Franklin County Recorder; to determine and declare the results of the votes cast for Joseph Testa; and to certify the abstracts of those results.
IT IS FURTHER ORDERED by the court that, in view of the impending election, this order be, and hereby is, issued effective August 4, 1992.
Moyer, C.J., Sweeney, Holmes, Wright and H. Brown, JJ., concur.
Resnick, J., concurs as to the granting of the writ of mandamus but would make it effective as of the date of this entry, August 28, 1992.
Douglas, J., dissents.